ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 3/14/22 wherein the specification was amended; claims 1-15 were canceled; and claims 16, 19, and 23 were amended.
	Note(s):  Claims 16-32 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS 
The Applicant's arguments and/or amendment filed 3/14/22 to the rejection of claims 19 and 23 made by the Examiner under 35 USC 103 and/or 112 have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejection.  Therefore, the said rejections are hereby WITHDRAWN.

CLARIFICATION OF THE RECORD
Due to the fact that Applicant amended the claims to overcome the prior art rejection, the search was further extended over species in independent claim 19.  The full scope of independent claim 19 was searched and no prior art was found.  Thus, the search was extended over the full scope of claims 20.  In regards to claim 23, the claim contains Formula V and VI that are distinct from that of Formula IV.  Thus, claim 23 was examined only to the extent that it reads on Formula IV which has the same core as that of independent claims 19 and 20.  Various non-art rejections as set forth below were deemed necessary based on claims 19, 20, and 23.

NEW GROUNDS OF REJECTIONS
Improper Markush Rejection
Claim 23 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
It is duly noted that Formulae IV, V, and VI do not contain a common core but comprise a connected rings or a ring attached to a linear molecule optionally comprising one or more heteroatom, ring structure, and carbon atom combinations (linear/branched as well as substituted and unsubstituted all of which are optionally substituted with a heteroatom) that may be linked in various orientations with halogens and nitro groups, for example. 
The Markush grouping of compounds of Formula IV, V, and VI is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  The compounds encompassed by Formula IV are distinct from those of Formulae V and VI because the structures do not have the same common core, 
    PNG
    media_image1.png
    117
    108
    media_image1.png
    Greyscale
, as Formula IV.  In addition, Formula IV, V, and VI are structurally different as depending upon the values of R1, R2, R3, R4, and R5, one could have various structures comprising hydrogen, alkyl cycloalkyl, heteroaryl groups, and aralkyl groups.  
            In the instant case, if it is asserted that the claims share a common utility, namely they are used to detect or measure enzymatic activity, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is consistent from one structure to another is 
    PNG
    media_image2.png
    74
    110
    media_image2.png
    Greyscale
which encompasses hydrogen, alkyl cycloalkyl, heteroaryl groups, and aralkyl groups depending upon the values of R1, R2, and R3.  As a result, such a grouping would be repugnant to scientific classification because the dual nitrogen containing six membered ring alone is not responsible for the utility of the entire molecule (e.g., Formula IV contains a dual nitrogen containing ring conjugated to a dual five membered ring whereas Formula V and VI only have a dual nitrogen containing ring).  In addition, the wide variety of rings that may be present from R1, R2, and R3 connected directly or indirectly to alkyl and cyclic structures does not allow the genus to have an art recognized classification.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19:  The claim is ambiguous for the following reasons:  (1) the claim recites the limitation "the following formula (I)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the claim recites the limitation “the luciferases and photoproteins” in line 57.  There is insufficient antecedent basis for this limitation in the claim.
(2) Did Applicant intend to replace ‘being’ with ‘is’ in lines 7, 10, 14, 16, 20, 22, 25, 28, 31, 33, 46, and 56 because ‘being’ indicates that the variables may have those values listed in the claim or other values.  The use of ‘is’ makes it clear that the values are those specifically listed.
(3) The claim is ambiguous because of the phrase ‘ad hoc protective group’ (line 46).  In particular it is unclear what substituents/molecules Applicant is referring to that are compatible with the instant invention.
(4) Likewise, the term ‘transformant’ (line 55) is ambiguous as it is unclear what element in conjugation with a polynucleotide Applicant is referring to that is compatible with the instant invention.
(5) The claim is ambiguous because of the phrase ‘the luciferases and photoproteins found in marine organisms….or its mutated proteins’ (lines 57-65).  In particular, it is unclear what specific luciferases and photoproteins Applicant is referring to that are compatible with the instant invention.  The phrase listed in lines 57-65 are directed to active steps that are generally reserved for method claims (e.g., see lines 61-62 ‘mutated from….by gene recombination technology’; ‘that catalyzes luminescence…or its mutated proteins’).  In addition, the phrase does specifically list the actual luciferases and photoproteins species being claimed, but refer to marine organism where one may find the luciferases and photoproteins. For lines 61-63, it is unclear what particular mutant(s) Applicant is referring to and the sequence which is mutated from a natural sequence and the gene recombination technology mutant.  For claim 64-65, it is unclear what particular species domain Applicant is referring to that is a domain that is catalyzed by luminescence of a native luciferase or photoprotein or its mutated proteins.
(6) Claim 19 recites the limitation "the natural sequence" and ‘the native luciferases and photoproteins’ in lines 61-62 and 64-65, respectively.  There is insufficient antecedent basis for this limitation in the claim.
(7) The claim is ambiguous because it is unclear what mutated proteins (line 65) Applicant is referring to that are compatible with the instant invention.
Claim 20:  The claim is ambiguous for the following reasons:  (1) The claim is ambiguous because of the phrase ‘ad hoc protective group’ (lines 45, 49, and 52).  In particular it is unclear what substituents/molecules Applicant is referring to that are compatible with the instant invention.
	(2) Did Applicant intend to replace ‘being’ with ‘is’ in 5, 8, 12, 14, 17, 19, 22, 25, 28, 30 and 43 because ‘being’ indicates that the variables may have those values listed in the claim or other values.  The use of ‘is’ makes it clear that the values are those specifically listed.
	(3) For claim 20, lines 47-52, the proviso is confusing.  Specifically, for the variables R2, R3, and Z, did Applicant intend to write ‘R2 (and Z) is not an unsubstituted phenyl’ as ‘R2 is different from substituted phenyl, and 4-hydroxy-phenyl’ is ambiguous as 4-hydroxyphenyl is a substituted phenyl. 
Claim 23:  The claim is ambiguous because of the following reasons:  (1) the formula appearing in line 2 is the same as Formula I.  Did Applicant mislabel the formula?  
(2) Did Applicant intend to replace ‘being’ with ‘is’ in 7, 10, 12, 15, 26, 56, 59,  because ‘being’ indicates that the variables may have those values listed in the claim or other values.  The use of ‘is’ makes it clear that the values are those specifically listed.
(3) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation ‘halogen’ (lines 37-40), and the claim also recites ‘in particular a 2-F phenyl, a 3-F-phenyl, or a 2,6-diF-phenyl group’ (see lines 37-54) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

WITHDRAWN CLAIMS
Claims 16-18, 21, 22, 23 (in part), and 24-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


COMMENTS/NOTES
For clarity of the claims, the following changes are respectfully suggested:  (1) according to MPEP 608.01, where a claim sets forth a plurality of steps, each step should be separated by a line indentation.  There may be plural indentations to further segregate subcombinations or related steps.   As a result, Applicant is respectfully requested to remove the multiple hyphens and º appearing in claims 19, 20, and 23.  

It should be noted that no prior art is cited against Applicant’s elected Group (Group (2), pending claims 19, 20, and 23 (in part)).  However, Applicant must address and overcome the 112 rejections above.  The record is clear as to why the claims are distinguished over the prior art as the art neither anticipates nor renders obvious the species encompassed by independent claims 19, 20, and 23 (in part).  The closest art is that of Zhou et al (US Patent No., 9,790,537) which disclose structurally similar compounds, but Applicant incorporated various limitations, including that of Z that are distinct from that of Zhou et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 21, 2022